Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s request for reconsideration of the rejection of the last Office action is persuasive and, therefore, the rejections of that action are withdrawn. In view of the Appeal Brief filed on 06/16/2021, this application is being allowed as set forth below. 
Allowable Subject Matter
Applicant’s arguments provided in the Appeal Brief filed on 06/16/2021 we found to be persuasive.
The following findings were compelling to the conclusion that the claims were allowable. 
Claims 1 and 8 were found to be obvious over Brewer and Rose and claim 15 was found obvious over Brewer and Carroll. However, it was found that the limitations recited in claims 1, 8, and 15 not disclosed or fairly suggested in the prior art. Particularly, in the release configuration, the cable head stringer engaging and displacing the busing was not taught.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARAS P BEMKO/           Primary Examiner, Art Unit 3672        
                                                                                                                                                                             
/YANICK A AKARAGWE/Examiner, Art Unit 3672